Citation Nr: 0428857	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
1992, for the award of service connection for hearing loss.

2.  Entitlement to an effective date earlier than December 3, 
1992, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the RO that 
denied entitlement to effective dates earlier than 
December 3, 1992, following the grant of service connection 
for hearing loss and tinnitus.  The veteran filed a notice of 
disagreement (NOD) in February 2000, and the RO issued a 
statement of the case (SOC) in March 2000.  The veteran filed 
a substantive appeal in May 2000.

In December 2003, the Board remanded these matters to the RO 
for additional action.   In April 2004, the RO issued a 
supplemental SOC, reflecting the continued denial of the 
claims for earlier effective dates.  These matters have since 
been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a February 28, 1950, reconsideration decision, the 
Board denied the veteran's original claims for service 
connection for otitis interna and for bilateral tinnitus. 

3.  On December 3, 1992, the veteran filed a petition to 
reopen the previously denied claims for service connection 
for hearing loss and for tinnitus. 

4.  There exists no further communication or action 
indicating an intent to apply for VA benefits which 
identifies the benefits sought, until December 3, 1992.

5.  On November 18, 1993, the veteran filed an application 
for correction of his military records


CONCLUSION OF LAW

The criteria for an effective date earlier than December 3, 
1992, for the award of service connection for hearing loss 
and for tinnitus, have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.150, 3.151, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).
 
In these matters, the veteran has been notified of the 
reasons for the denial of the claims, and has been afforded 
the opportunity to present evidence and argument with respect 
to each claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran.  As will be explained below, the veteran's 
claims lack legal merit.  As the law, and not the facts, is 
dispositive of each of the matters on appeal, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

The basic facts in this case are not in dispute.  The Board 
initially denied the veteran's claims in March 1949.  On 
reconsideration of the claims in  February 28, 1950 decision 
(following an interim, August 1949 remand), the Board denied 
each claim on the basis that there was f insufficient 
evidence to establish disability incurred during military 
service.  That decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

On December 3, 1992, the RO received correspondence from the 
veteran that was accepted as an application to reopen the 
claims for service connection for hearing loss and for 
tinnitus.

In support of the petition to reopen, the veteran submitted 
his November 18, 1993 application for correction of military 
record; and a November 1993 medical statement from William D. 
Holst, M.D., indicating that he had examined the veteran at 
separation and there was a typographical error in which the 
word "tinnitus" was misspelled.  

In an April 1995 decision, the RO reopened the claims and 
granted service connection for hearing loss and for tinnitus, 
effective December 3, 1992, the date of receipt of the 
veteran's reopened claims.

In general, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). The 
effective date of an award of disability compensation based 
on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2003).

However, where new and material evidence consists of 
corrected military records, VA regulations also direct an 
award of benefits based upon provisions of 38 C.F.R. 
§ 3.400(g),as follows:

(g) Correction of military records (38 U.S.C.A. 5110(i); 
Pub. L. 87-825). Where entitlement is established 
because of the correction, change or modification of a 
military record, or of a discharge or dismissal, by a 
Board established under 10 U.S.C.A. 1552 or 1553, or 
because of other corrective action by competent military 
naval, or air authority, the award will be effective 
from the latest of these dates (emphasis added): 
 
(1) Date application for change, correction, or 
modification was filed with the service department, in 
either an original or a disallowed claim; 
 
(2) Date of receipt of claim if claim was disallowed; or 
 
(3) One year prior to date of reopening of disallowed 
claim.

38 C.F.R. § 3.400(g).

The veteran asserts that benefits for hearing loss and 
tinnitus should be paid from June 1947- i.e., from the date 
of his separation from service.  However, there is no legal 
basis for assignment for such an earlier effective in this 
case.  

The effective date for a grant of service connection may be 
affixed as the day following the veteran's discharge from 
service if an application for service connection is received 
within the one year period following service discharge.  See 
38 C.F.R. § 3.400(b)(2).  In this case, the claims file does 
not clearly reflect  whether the veteran filed his initial 
claim for service connection for hearing loss and for 
tinnitus within one year of his June 1947 discharge.  
However, even assuming, arguendo, that he did, that claim was 
finally resolved by the Board in its February 4, 1950 
decision.  Hence, there was no pending claim prior to that 
date pursuant to which benefits could be granted.

Moreover, a, a review of the claims file reveals no 
correspondence was received from the veteran between the  the 
time of the Board's February 1950 reconsideration and denial 
of his original claims, until December 3, 1992, the date of 
the reopened claim for those benefits..  

The Board also finds that, in this appeal, application of 
38 C.F.R. § 3.400(g) does not result in effective date 
earlier than December 3, 1992 for either grant of service 
connection.  Under that regulation, the latter date is the 
date of the veteran's application for correction of his 
military records-i.e., November 18, 1993.  
While the Board notes that the RO did not specifically apply 
the provisions of 38 C.F.R. § 3.400(g), as instructed in the 
Board's prior remand, in these circumstances, where the 
operation of 38 C.F.R. § 3.400(g) does not change the 
outcome, as shown above, such failure to do so is harmless 
error.  See, e.g., ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed.Cir. 1998).
  
Under these circumstances, the December 3, 1992 effective 
date assigned by the RO, based upon the date of receipt of 
the veteran's reopened claim, is the earliest possible 
effective date for the grant of service connection for 
hearing loss and for tinnitus.  As there is no legal basis 
for an effective date prior to that date, the claim must be 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An effective date prior to December 3, 1992, for the grant of 
service connection for hearing loss and tinnitus, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



